Case 19-12943-JDW    Doc 35    Filed 06/22/20 Entered 06/22/20 20:26:47     Desc Main
                              Document      Page 1 of 2



               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: CATHA TUCKER                                        CASE NO: 19-12943
        DEBTOR                                             CHAPTER 7


                      APPLICATION FOR EMPLOYMENT


      COMES NOW, William L. Fava, the Chapter 7 Trustee for the Estate of the

above-named Debtor and files this application for the employment of Wendy Elsey,

attorney at law, and in support thereof states as follows:

      1.    That in order to facilitate his duties as Trustee, it is necessary for the

Trustee to employ Wendy Elsey for the pursuit of a legal claim.

      2.    Any recovery shall be paid directly to the Trustee for disbursement as

approved by the Court upon proper application.

      3.    Ms. Elsey is fully competent to advise the Trustee on all matters

which are now anticipated to arise in the functioning of this proceeding and

protect and preserve all rights of the Trustee and the debtor’s estate.

      4.    Ms. Elsey will accept only such compensation as this Court deems

just and fair upon application being made with this Court.

      WHEREFORE, the undersigned requests that he be authorized to employ

Wendy Elsey with compensation to be fixed by the Court, after proper application

therefor.

      RESPECTFULLY submitted, this the 22nd day of June 2020.

                                      ___/s/William L. Fava        _____
                                      WILLIAM L. FAVA (MSB# 101348)
                                      Chapter 7 Trustee and Attorney at Law
Case 19-12943-JDW   Doc 35     Filed 06/22/20 Entered 06/22/20 20:26:47   Desc Main
                              Document      Page 2 of 2




P.O. Box 783
Southaven, MS 38671
(662) 536-1116

                        CERTIFICATE OF SERVICE



      I, William L. Fava, Chapter 7 Trustee, do hereby certify that I have this

day mailed a true and correct copy of the above Application to Employ to the

following:

      U.S. Trustee
      Via ECF at USTPRegion05.AB.ECF@usdoj.gov

      All Parties on Matrix

DATED June 22, 2020



                                            ___/s/William L. Fava _____
                                            WILLIAM L. FAVA
                                            Chapter 7 Trustee

P.O. Box 783
Southaven, MS 38671
(662) 536-1116
